         Case: 20-73112, 11/19/2020, ID: 11899923, DktEntry: 3, Page 1 of 2
        Case 9:20-cv-00122-DWM Document 7 Filed 11/20/20 Page 1 of 2



                      UNITED STATES COURT OF APPEALS                      FILED
                                FOR THE NINTH CIRCUIT                     NOV 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
In re: TRACEY GODFREY.                          No.    20-73112
______________________________
                                                D.C. No. 9:20-cv-00122-DWM
TRACEY GODFREY,                                 District of Montana,
                                                Missoula
                  Petitioner,
                                                ORDER
 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA,
MISSOULA,

                  Respondent,

JIM SALMONSON,

                  Real Party in Interest.

Before: CLIFTON, IKUTA, and LEE, Circuit Judges.

      Petitioner has not demonstrated that this case warrants the intervention of the

court by means of the extraordinary remedy of mandamus. See Bauman v. U.S.

Dist. Court, 557 F.2d 650 (9th Cir. 1977); see also Demos v. U.S. Dist. Court, 925

F.2d 1160, 1161 (9th Cir. 1991) (“[T]his court lacks jurisdiction to issue a writ of

mandamus to a state court.”). Accordingly, the petition is denied.

      Petitioner’s motion to proceed in forma pauperis (Docket Entry No. 2) is

denied as moot.
   Case: 20-73112, 11/19/2020, ID: 11899923, DktEntry: 3, Page 2 of 2
  Case 9:20-cv-00122-DWM Document 7 Filed 11/20/20 Page 2 of 2



No further filings will be accepted in this closed case.

DENIED.




                                    2
